DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 corresponding to Group I in the reply filed on 5/27/2022 is acknowledged.
Claims 8-15 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 5/27/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a binding agent to individual build material layers of a particulate build material including metal particles” renders the claim indefinite. It is unclear whether the binding agent includes metal particles or the particulate build material includes metal particles. For purposes of examination, examiner interprets this limitation to mean that the particulate build material includes metal particles. Examiner suggests rewriting the phrase as such, --a binding agent to individual build material layers of a particulate build material, wherein the particulate build material includes metal particles--. 
Claims 2- 7 are rejected based on dependency to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (US 2017/0297106 A1), as cited in the IDS dated 10/14/2020. 
In regards to claim 1, Myerberg discloses a method for three-dimensional printing, wherein an interface layer (i.e., intermediate structure) is formed between the support structures and portions of the object in order to avoid bonding of the support structure to the object during sintering (Abstract). Myerberg discloses binder jetting techniques that can be used to deposit and bind metallic particles (i.e., a particulate build material including metal particles) or the like in a net shape for debinding and sintering into a final part ([0005]). Myerberg discloses applying a first binder in a pattern that is associated with the powdered material layer (i.e., selectively applying a first amount of a binding agent to individual build material layers) and further applying a second binder in a second pattern to bind other regions of the powdered material to form a support structure adjacent to at least one surface of the object; and a deposition tool configured to apply an interface material at an interface between the support structure and the object (i.e., intermediate structure), wherein the interface material resists bonding of the support structure to the object during sintering ([0006]). Myerberg discloses that the material may be deposited in an intermittent pattern between the support structure and the object to create a corresponding pattern of gaps (i.e., patterning an area that contains voids) between the support structure and the object after sintering, thereby weakening a mechanical coupling between the support structure and the object to facilitate removal (i.e., a void-containing breakable connection) ([0007]). Myerberg discloses the use of a heating system wherein the powdered material and binder system is heated to form a 3D structure including a void-containing breakable connection ([0081]). Myerberg discloses that the interface material allows for removable or breakaway support structures that can be removed after sintering ([0085], [0091]). Myerberg discloses that the first binder exists in a volume of less than 10 percent of the total resin and the second binder can be about 10 percent to about 50 percent by volume of the total volume of the resin ([0157]), therefore Myerberg teaches the limitation, “based on the 3D object model, selectively applying at least one of the binding agent or a void-formation agent to at least one interior layer of the individual build material layers so that a total amount of the binding agent, the void-formation agent, or both the binding agent and the void-formation agent in the at least one of the individual 10build material layers is greater than the first amount”. 
In regards to claim 2, Myerberg discloses that the ceramic particles (i.e., interface material) ([0007]) has a mean particle size of less than one micron and the sinterable powder may have a mean particle size of about ten to thirty-five microns, wherein the ceramic particles may have a mean particle size of at least one order of magnitude smaller than a similarly measured mean particle size of the sinterable powder ([0007]). Myerberg discloses that the ceramic interface layer for breakaway supports on a sinterable objects can be applied by brushing, spraying, or otherwise depositing a layer of ceramic particles or other sinter-resistant material onto areas of a layer where an interface layer is desired ([0162], [0178]). Myerberg discloses that the interface layer may be fabricated using a fused filament fabrication method wherein a processor or other controller may be configured to underextrude at least one of the support structure, a surface of the object, and the interface layer to reduce a contact area with an adjacent layer, e.g., by using at least one of an increased tool speed and a decreased volumetric deposition rate ([0194]). Myerberg discloses that the first binder exists in a volume of less than 10 percent of the total resin and the second binder can be about 10 percent to about 50 percent by volume of the total volume of the resin ([0157]), therefore Myerberg teaches the limitation, “based on the 3D object model, selectively applying at least one of the binding agent or a void-formation agent to at least one interior layer of the individual build material layers so that a total amount of the binding agent, the void-formation agent, or both the binding agent and the void-formation agent in the at least one of the individual 10build material layers is greater than the first amount”. Myerberg is silent in regards to the first amount ranges and the total amount ranges measured in grams per square meter. However, it would have been obvious to one of ordinary skill in the art to determine a suitable first amount of a binding agent and total amount of the binding agent in order to form a specific pattern, structure, and thickness of the breakable interface layer. Such a determination would only require routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at first amount of a binding agent that is the same or overlapping with the instantly claimed range of between about 0.12 gsm to 0.26 gsm per 1 µm of build material layer thickness and a total amount of a binding agent that is the same or overlapping with the instantly claimed range of between about 0.3 gsm to 0.6 gsm per 1 µm of build material layer thickness. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
In regards to claim 3, Myerberg discloses a method for three-dimensional printing, wherein an interface layer (i.e., intermediate structure) is formed between the support structures and portions of the object in order to avoid bonding of the support structure to the object during sintering (Abstract). Myerberg discloses binder jetting techniques that can be used to deposit and bind metallic particles (i.e., a particulate build material including metal particles) or the like in a net shape for debinding and sintering into a final part ([0005]). Myerberg discloses applying a first binder in a pattern that is associated with the powdered material layer (i.e., selectively applying a first amount of a binding agent to individual build material layers) and further applying a second binder in a second pattern in a second pattern to bind other regions of the powdered material to form a support structure adjacent to at least one surface of the object; and a deposition tool configured to apply an interface material at an interface between the support structure and the object (i.e., intermediate structure), wherein the interface material resists bonding of the support structure to the object during sintering ([0006]). Myerberg discloses that the material may be deposited in an intermittent pattern between the support structure and the object to create a corresponding pattern of gaps (i.e., patterning an area that contains voids) between the support structure and the object after sintering, thereby weakening a mechanical coupling between the support structure and the object to facilitate removal (i.e., a void-containing breakable connection) ([0007]).
In regards to claim 4, Myerberg discloses a method for three-dimensional printing, wherein an interface layer (i.e., intermediate structure) is formed between the support structures and portions of the object in order to avoid bonding of the support structure to the object during sintering (Abstract). Myerberg discloses that the material may be deposited in an intermittent pattern between the support structure and the object to create a corresponding pattern of gaps (i.e., patterning an area that contains voids) between the support structure and the object after sintering, thereby weakening a mechanical coupling between the support structure and the object to facilitate removal (i.e., a void-containing breakable connection) ([0007]).
In regards to claim 5, Myerberg discloses that the interface layer (i.e., intermediate structure) between the support structure and object can be manipulated to weaken the interlayer bond to facilitate the fabrication of breakaway support (i.e., removing the 3D support structure from the 3D object by breaking the void-containing breakable connection) ([0118]). 
In regards to claim 6, Myerberg discloses the first binder can include polyethylene glycol extractable from the second binder by dissolution by water or alcohols ([0151]) (i.e., void formation agent includes water). 
In regards to claim 7, Myerberg discloses that the thickness of the build material layer is comprised of particles that have an average diameter of between about 1 micron and about 100 microns ([0067]). Myerberg discloses that the ceramic particles (i.e., interface material) ([0007]) may have a mean particle size between 5 to 50 microns that is greater than a second mean particle size of the sinterable powdered material ([0178]). Myerberg discloses the size and shape of gaps between regions of interface depends on the nature of the build materials and the debinding and sintering process and can be in any pattern, shape or size as long as the support structure and the object can retain their respective structure through subsequent processing ([0293]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734